UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe eee eee eee x
STRIKE 3 HOLDINGS, LLC, 19cv11464 {DLC)
Plaintiff, ORDER
~V-
JOHN DOF subscriber assigned IP
address 68.173.134.53,
Defendant,
Woe eee x

 

DENISE COTE, District Judge:

Plaintiff Strike 3 Holdings, LLC {“Strike 3”) seeks to
serve a subpoena on Spectrum, an internet service provider
(“ISP”), in order to ascertain the identity of the John Doe
defendant in this case. Plaintiff has made out a prima facie
claim of copyright infringement and is entitled to serve a
subpoena on Spectrum in order to ascertain the identity of the
defendant. ‘The Court also concludes that there is good cause to
issue a protective order in connection with this subpoena in
light of the risk for false positive identifications that couid
result in “annoyance, embarrassment, oppression, or undue burden
or expense.” Fed. R. Civ. P. 26(c). Accordingly, it is hereby

ORDERED that Strike 3 may serve a Ruie 45 subpoena on
Spectrum, the ISP identified in its motion, to obtain

information to identify John Doe, specifically her or his true

 
name and current and permanent address. Plaintiff shall not
subpoena the ISP for John Doe’s email addresses or telephone
numbers. The subpoena shall have a copy of this Order attached,
along with the attached “Notice to Defendant.”

IT IS FURTHER ORDERED that Spectrum will have 60 days from
the date of service of the Rule 45 subpoena upon them to serve
John Doe with a copy of the subpoena, a copy of this Order, and
a copy of the “Notice to Defendant.” The Order should be
attached to the “Notice to Defendant” such that the “Notice to
Defendant” is the first page of the materials enclosed with the
subpoena. Spectrum may serve John Doe using any reasonable
means, including written notice sent to her or his last known
address, transmitted either by first-class mail or via overnight
service.

IT IS FURTHER ORDERED that John Doe shall have 30 days from
the date of service of the Rule 45 subpoena and this Order upon
her or him to file any motions with this Court contesting the
subpoena (including a motion to quash or modify the subpoena),
as well as any request to litigate the subpoena anonymously.
Spectrum may not turn over John Doe’s identifying information to
Strike 3 before the expiration of this 30-day period.
Additionally, if John Doe or Spectrum files a motion to quash
the subpoena, Spectrum may not turn over any information to

Strike 3 until the issues have been addressed and the Court

 
issues an Order instructing Spectrum to resume in turning over
the requested discovery. John Doe, should he or she move to
quash the subpoena or to proceed anonymously, shall at the same
time as her or his filing also notify Spectrum so that it is on
notice not to release any of John Doe’s contact information to
plaintiff until the Court rules on any such motions.

IT IS FURTHER ORDERED that if that 30-day period lapses
without John Doe or Spectrum contesting the subpoena, Spectrum
shall have 10 days to produce to the plaintiff the information
responsive to the subpoena.

TT IS FURTHER ORDERED that Spectrum shall preserve any
subpoenaed information pending the resolution of any timely-
filed motion to quash.

IT IS FURTHER ORDERED that Spectrum shall confer with
Strike 3 and shall not assess any charge in advance of providing
the information requested in the subpoena. Should Spectrum
elect to charge for the costs of production, it shall provide a
billing summary and cost report to the plaintiff.

TT IS FURTHER ORDERED that Strike 3 shall serve a copy of
this Order along with any subpoenas issued pursuant to this
Order to Spectrum.

IT IS FURTHER ORDERED that any information ultimately

disclosed to Strike 3 in response to a Rule 45 subpoena may be

 
used by Strike 3 solely for the purpose of protecting Strike 3's
rights as set forth in its complaint.

Dated: New York, New York
January 16, 2020

DENISE COTE
United States District Judge

 
